Citation Nr: 1441866	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis) from February 1, 2006.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for personality disorder with passive aggressive schizotypal features.  

4.  Entitlement to an effective date earlier than March 24, 2011 for the assignment of a 70 percent disability rating for bipolar disorder.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 24, 2011.

6.  Entitlement to a TDIU due to service-connected disabilities prior to November 8, 2010, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions.  In this regard, a February 2005 rating decision issued by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for L5-S1 disc herniation with spinal stenosis assigning a 10 percent disability rating from July 20, 2004.  Further, a January 2009 rating decision issued by the Atlanta, Georgia RO denied service connection for PTSD.  The issues of entitlement to effective dates prior to March 24, 2011 for a 70 percent rating for bipolar disorder as well as entitlement to a TDIU rating prior to March 24, 2011 come before the Board on appeal from a June 2012 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C, which granted a 70 percent rating for bipolar disorder as well as a TDIU, effective March 24, 2011.  Lastly, the issue of whether new and material evidence has been received to reopen a claim for personality disorder comes before the Board on appeal from a February 2013 rating decision of the Nashville, Tennessee RO.  The claims file remains within the jurisdiction of the Nashville, Tennessee RO. 

The Veteran indicated on a May 2008 VA Form 9 that she wished to testify at a Board hearing.  In October 2009 correspondence, she withdrew the hearing request.

This case was previously before the Board in March 2010 at which time the low back issue was remanded for more development and the claim for PTSD was referred back to the RO. 

By rating decision dated in September 2010, the RO increased the Veteran's disability rating for the low back to 20 percent disabling, effective March 15, 2010 and in December 2010 the Board increased the Veteran's disability rating for the low back to 20 percent disabling prior to July 5, 2005 and remanded the issue of entitlement to a disability rating greater than 20 percent for L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis) from February 1, 2006 for more development.  The Board also remanded the PTSD and TDIU issues once again for additional development. 

In May 2013, the Board again remanded the issues on appeal for further development, to include the issuance of a statement of the case with respect to the issues of entitlement to earlier effective dates for PTSD and TDIU.  A statement of the case was issued in June 2014 and the Veteran submitted a substantive appeal in July 2014.  The case has now been returned for appellate review.  

As the appeal for entitlement to a TDIU has been ongoing since the Veteran filed her initial claim in September 2004, this matter has been characterized as entitlement to a TDIU prior to the date of award, as opposed to seeking an earlier effective date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, as the Board has decided herein to award a TDIU, effective November 8, 2010, and remand consideration of a TDIU prior to that date, the issues have been separated as set forth on the front page of this decision.  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefit Management System (VBMS) paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated through April 2014, which were considered in the most recent supplemental statement of the case dated in April 2014.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to a TDIU due to service-connected disabilities prior to November 8, 2010, to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 1, 2006, the Veteran's service-connected L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis) has been manifested by some limitation on motion and abnormal spinal contour; but without forward flexion limited to 30 degrees or less and there have been no findings of favorable ankylosis, incapacitating episodes of at least four weeks over the past 12 months, or associated neurological abnormalities with the exception of the already service-connected mild incomplete paralysis of the left sciatic nerve.  

2.  The Veteran's report of her alleged in-service stressors is not credible.
 
3.  PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service

4.  In a March 2010 decision, the Board denied entitlement to service connection for a personality disorder.  

5.  Evidence received since March 2010 Board decision in connection with the claim of service connection for a personality disorder is either cumulative or redundant of evidence already of record or does not relate to an unestablished fact necessary to substantiate the claim. 

6.  The Board denied a rating in excess of 10 percent for service-connected bipolar disorder in a March 23, 2010 decision; the Veteran filed a claim for an increased rating for bipolar disorder that was received by VA on November 8, 2010.  

7.  From March 23, 2010 to November 8, 2010, it was not factually ascertainable that the Veteran's service-connected bipolar disorder increased in severity so as to meet the criteria for a 70 percent rating. 

8.  From November 8, 2010, the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From February 1, 2006, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The March 2010 Board decision, which denied entitlement to service connection for a personality disorder, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013).
	
4.  New and material evidence has not been received since the March 2010 Board decision denying service connection for personality disorder; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R.  § 3.156(a) (2013).

5.  The criteria for an effective date of November 8, 2010, but not earlier, for the assignment of a 70 percent disability rating for bipolar disorder, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

6.  The criteria for entitlement to a TDIU due to service-connected disabilities have been met, effective November 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to award a TDIU from November 8, 2010 constitutes a complete grant of that benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

In the instant case, the Veteran's claim for a higher evaluation for her low back disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issue of service connection for PTSD, the Veteran was sent letters in February 2006 and July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate her service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Specifically, the letters also advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD on the basis of military sexual trauma (MST).  Moreover, the letter provided the Veteran with a PTSD Questionnaire and PTSD Personal Assault information, which complied with the notice provisions of 38 C.F.R. § 3.304(f) . The letter also advised that she could submit evidence of behavior change(s) and other alternative forms of evidence to substantiate her claim.  38 C.F.R. § 3.304(f) (5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).  Further, the July 2006 letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Likewise, with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for personality disorder as well as entitlement to an earlier effective date for the award of a 70 percent rating for bipolar disorder, the Veteran was sent a letter in June 2012 that fully addressed all notice elements and was sent prior to the initial RO decisions in these matters.  The letter provided information as to what evidence was required to substantiate her service connection claim as well as her increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The notice also informed the Veteran of what constitutes new and material evidence.  Further, the letter specifically requested evidence that related to the fact of the prior denial.  Thus, the requirements set forth in Kent have been satisfied.  Accordingly, no further development is required with respect to the duty to notify.

Furthermore, as relevant to the Veteran's effective date claim, the Board observes that the Veteran has appealed the propriety of the assigned effective date for the 70 percent rating assigned to her bipolar disorder.  Again, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for an increased rating for her bipolar disorder was granted and an effective date was assigned in the June 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date for his 70 percent rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service private and VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  As noted above, the Veteran's Virtual VA record contains additional treatment records dated to April 2014.  The RO has requested and/or obtained all private treatment records identified by the Veteran.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, with respect to the issue of an initial higher rating for the Veteran's low back disability, the Veteran was afforded VA examinations in April 2006, November 2006, June 2010, February 2011 and March 2012 to evaluate the severity of her service-connected low back disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent March 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Moreover, with respect to her claim for PTSD, the Veteran was afforded VA examinations in March 2011 and November 2012.  Neither the Veteran nor her representative has alleged that such examinations are inadequate.  Moreover, the Board notes that the VA examiners offered reasoned opinions based on interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners cited to the relevant evidence within the claims file and offered clear conclusions with supporting data and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for service connection for PTSD such that no further examination is necessary.

The Veteran has not been provided a VA examination to address the etiology of her personality disorder.  However, as a personality disorder is not defined as a disease within applicable VA legislation, a claim for service connection for such a disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, it would be fruitless to provide assistance.  Moreover, the statutory duty to assist the Veteran does not arise if the Veteran has not presented new and material evidence to reopen her claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the previous remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2010 and December 2010 directed the AOJ to request that the Veteran identify all private providers, obtain additional VA treatment records, obtain SSA records and schedule the Veteran for VA examinations.  In January 2011, the AOJ sent a letter to the Veteran requesting that she identify all private providers.  As noted above, additional VA treatment records and SSA records have been associated with the record and the Veteran was afforded numerous VA examinations that are adequate for appellate review.  Additionally, in May 2013, the Board directed the AOJ to obtain treatment records from Divine Providence as well as any additional VA treatment records; and issue a statement of the case regarding the issues of entitlement to an effective date earlier than March 24, 2011 for the grant of an increased rating for bipolar disorder from 10 percent to 70 percent disabling and the assignment of a TDIU.  Again, additional VA treatment records as well as records from Divine Providence were obtained and as noted above, an SOC was issued in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Increased Rating for Low Back Disability

The present appeal includes the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability from February 1, 2006.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As in the instant case, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

The evidence of record has been thoroughly reviewed since February 1, 2006.  In pertinent part, a March 2006 VA treatment record showed that the Veteran reported low back pain radiating into the left leg.  However, she denied any bladder or bowel incontinence.  

Subsequently, the Veteran was afforded a VA fee-based examination in April 2006.  The Veteran reported weakness and pain.  The pain occurred six times per week and lasted for two hours.  It traveled to the legs and thighs.  The pain was oppressing and cramping in nature.  The pain was a 6 out of 10.  It was elicited by physical activity and relieved by rest.  She could function with medication.  The Veteran reported that her condition did not cause incapacitation.  Functional impairment was limited prolonged walking, standing, sitting and bending.  It did not result in any lost time from work.  

On physical examination, the Veteran had a depressed scar at the lumbar area measuring about 4 cm by 1 cm with tenderness, disfigurement, hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation or hyperpigmentation.  The Veteran's posture was within normal limits.  She did not require assistive devices for ambulation.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  The Veteran complained of pain radiating down thighs and legs.  Muscle spasm was absent.  There was tenderness noted on examination and positive straight leg raising on the right and left.  There was no ankylosis.  Range of motion was 90 degrees flexion with pain at 60 degrees.  Remaining range of motion testing was normal with pain at the end ranges.  Joint function was additionally limited by pain following repetitive use, which limited joint function by 30 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

On neurological examination, motor function and sensory function were normal.  The right lower extremity reflexes revealed knee jerk and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk and ankle jerk 3+.   A contemporaneous x-ray showed moderate levoscoliosis with the apex of the curve at L3, mild osteoarthritic changes, mild retrolisthesias at L5-S1, and slightly accentuated lumbar lordosis.  The diagnosis was changed to degenerative joint disease status post surgery for disc herniation.  The diagnosis was changed because there was no evidence of spinal stenosis and the Veteran had surgery to correct the herniation.  There was degenerative change based on x-ray.     

A June 2006 VA treatment record indicated that the Veteran had full range of motion, 5/5 strength and sensation was grossly intact.  There was radiating pain down the left buttock to the thigh and sacral joint tenderness.  However, there was no swelling, tightness or spasms.  A contemporaneous MRI showed levoscoliosis and recurrent left posterolateral disc herniation at L5-S1.  

The claims file also includes a letter dated August 2006 from VA doctor, L.M, M.D, which provided that the Veteran's low back disability prevented her being able to maintain any form of gainful employment.  

The Veteran was afforded another VA examination in November 2006.  It was observed that the Veteran underwent a lumbar discectomy in July 2005 due to left S1 radiculopathy from herniated disc.  She reported difficulty standing or walking for any length of time due to low back pain.  Pain was better when she was of her feet.  It radiated down the left buttock and left upper leg to the knee.  The pain was 7 most of the time.  She reported flare-ups where pain increased to 8, but she was unable to quantify how often this happens or what caused the flare-ups.  
She thought it occurred daily for a few minutes.  She took medications for pain, but at this time, reported that they did not help.  She reported an upset stomach from pain medications when taken on an empty stomach.  She denied any bowel or bladder complaints.  She reported that her toes got numb and she felt like she was losing her balance.  She fell twice about a month ago.  She also reported muscle spasms.  She denied the use of any assistive devices.  She also denied any limitations on ability to care for her own activities of daily living.  It was noted that she had been a nursing assistant, but had not worked since March 2006.  She quit after a month and half as she could not do the physical demands required of the job due to her back.  She had not worked prior to this job since her discharge from service in 2004.  She had one day of physician prescribed bed rest in the past 12 months.  

On physical examination, there were no obvious gait or balance abnormalities.  Again, there was a 3.3 cm scar over the lumbosacral spine that was .8 cm, but it was nontender and nonadherent.  The skin over scar was shinier and thinner than surrounding tissue.  Musculoskeletal examination revealed no muscle atrophy, wasting or fasciculation.  Muscle strength was 5/5.  Posture was erect without obvious spinal deformity.  There was no limping or pain with palpation.  There was no evident muscle spasm.  The Veteran had questionable positive straight leg raise on the left and negative Lesegue's sign.  Range of motion was 90 degrees flexion with pain throughout, 30 degrees extension with pain throughout, 30 degrees left and right lateral flexion with pain at end points, and 30 degrees left and right lateral rotation with pain at end points.  Repetitive testing increased the Veteran's subjective complaints of pain, but did not change range of motion findings or joint fatigability.  There was no obvious instability, incoordination or balance problems.  She was able to walk at a moderate pace as examiner observed her when walking down the hall.  There were objective signs of pain as she groaned and grimaced briefly.  Deep tendon reflexes were 2+ in all extremities.  Sensory examination could not be performed as Veteran declined to remove clothing for exam.  After reviewing June 2006 MRI findings, the examiner diagnosed recurrent left posterolateral disc herniation at L5-S1 with moderate left L5-S1 neural foraminal stenosis secondary to facet arthropathy, status post lumbar discectomy.  The Veteran also had subjective complaints of left radiculopathy that would be consistent with MRI findings.  

A November 2006 addendum indicated that the claims file was reviewed.  The examiner pointed out the August 2006 letter from Dr. L.M. that indicated that the Veteran was unemployable due to her back condition.  

Follow up VA treatment records continued to show complaints of back pain with left lower extremity numbness, but with no findings of deformities or increase in muscle tone.  The Veteran was able to walk on heels and toes.  Straight leg raising was negative.  However, the Veteran was issued back support.  A December 2009 MRI showed large reherniated disc on the left side at the previous surgical site at L5-S1 causing spinal stenosis; and scoliosis convex to the left.  At this time, the Veteran also underwent nerve block injections for severe pain in the left lower extremity. 

The Veteran was afforded another VA examination in June 2010.  The claims file was reviewed.  The Veteran reported pain was 3 out of 10 at its best and 8 out of 10 at its worst.  It flared on a monthly basis and flare-ups were caused by lifting, walking, climbing stairs, carrying laundry or doing grocery shopping.  There was cramping, tingling and pain radiating down the left leg, but no significant right leg symptoms.  She used a cane that helped minimally.  She could walk 15 minutes or 1-2 blocks.  She had an injection after her re-herniation that did not give any relief.  She indicated that pain affected her daily activities and she could not work due to her pain.  She had not had any physician prescribed bed rest in the past 12 months.  

On physical examination, she had good flexibility and range of motion.  She rose from her chair without difficulty.  She had a normal appearing gait and strength was 5/5 throughout.  She had a non-tender scar in the midline of her back from previous discectomy.  Range of motion was 90 degrees flexion, 40 degrees extension, 30 degrees left and right lateral rotation and 40 degrees left and right lateral bending.  Pain was present with terminal extension in the final 10 degrees, but there was no pain with flexion, rotation or bending.  She had mild midline tenderness and mild to moderate left-sided musculature tenderness.  There was no significant guarding, atrophy or spasm.  Sensation was 2/2 throughout.  Reflexes were equal and she had a negative straight leg raise in the seated position.  Lesegue's sign was negative.  The December 2009 MRI was reviewed.  The impression was status post L5-S1 discectomy; chronic low back pain; and re-herniation.  With respect to DeLuca criteria, the examiner observed that there was minimal pain on range of motion testing.  It was feasible that pain could further limit the Veteran, particularly if she had not had any pain medicine or if she had a flare-up.  However, the examiner could not express any additional limitation of motion without resorting to mere speculation.   

The Veteran was afforded another VA examination in February 2011.  Essentially, the Veteran reported the same symptoms as described above.  She denied any bowel or bladder dysfunction.  Again, she had not been on any bed rest.  Range of motion was 80 degrees flexion, 30 degrees extension and 30 degrees lateral rotation and bending with pain throughout the arc of motion.  She had 5/5 strength.  She also had numbness in her S1 nerve distribution, but had negative straight leg test on the right.  The examiner again indicated that she could have increased pain and loss of motion as described, but the examiner could not express any additional limitation of motion without resorting to mere speculation.

Most recently, the Veteran was afforded another VA examination in March 2012.  The claims file was reviewed.  The Veteran again reported flare-ups that impacted bending, twisting and walking.  Range of motion testing revealed the following findings: 90 degrees flexion, with no objective evidence of painful motion; 15 degrees extension with pain at 10 degrees; and 30 degrees right and left lateral flexion and rotation, with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with no additional limitations.  The Veteran had less movement than normal as well as pain on movement.  There was also localized tenderness to palpation.  However, there was no guarding or spasm.  Strength testing was 5/5 throughout except for left great toe extension which was 4/5.  There was no muscle atrophy present.  Deep tendon reflexes were 1+ bilaterally in knee and ankle.  Sensation was normal throughout.  Straight leg raising test was negative.  The examiner found mild left radiculopathy, but the right lower extremity was not affected.  There were no other associated neurological abnormalities.  The examiner observed that the Veteran did not suffer from intervertebral disc syndrome and no assistive devices were required.  The examiner noted that the Veteran's surgical scar was not painful or unstable.  There was no clonus and the Veteran was able to toe walk and heel walk.  The examiner witnesses a normal gait without antalgia or limp for over 100 feet.  The examiner determined that the Veteran was able to do sedentary work, but unable to do any prolonged walking, standing, bending or twisting.  There was no significant ankyloses and not intervertebral disc syndrome resulting in incapacitating episodes.  

After reviewing the totality of the evidence, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent at any point from February 1, 2006.  There has been no objective findings of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 80 degrees flexion documented at the February 2011 VA examination.  The remaining evidence showed that the Veteran's flexion was to 90 degrees.    

Again, the Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  The Board recognizes that the April 2006 VA examination found that although flexion was to 90 degrees, pain began at 60 degrees and joint function was additional limited by pain following repetitive use, which limited joint function by 30 degrees.  However, even considering the additional restriction and point at which pain began, the Veteran's flexion was still to 60 degrees, which does not meet the criteria for a higher rating.  Importantly, at the November 2010 VA examination and most recent VA examination in March 2012, no additional restrictions were found following repetitive use.    

In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  The Veteran has not reported any incidents of physician prescribed bed rest.   Importantly, VA treatment records are silent with respect to any findings of physician prescribed bed rest at any point during the appeal period.  Moreover, all of the VA examinations specifically found that there had been no incapacitating episodes.  

Significantly, with the exception of mild incomplete paralysis of the left sciatic nerve (which the Board granted in its December 2010 decision) there have been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  On all examinations, the Veteran has been neurologically intact with normal strength in the right lower extremity.  The most recent March 2012 examiner clearly found no objective evidence of radiculopathy of the right lower extremity.  Importantly, the VA examinations and VA treatment records also documented no history of bowel or bladder incontinence.  Again, the most recent VA examiner clearly found no associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with her low back disability are adequately contemplated in the current 20 percent rating. 

Further, the Board recognizes that the April 2006 VA examiner appeared to indicate that the Veteran's surgical scar was tender.  However, all of the remaining VA examination reports, including the examination report just a few months later in November 2006, clearly found that the Veteran's scar was nontender or unstable.  However, there was tenderness over the lumbar spine in general.  Thus, as the finding at the April 2006 VA examination is completely inconsistent with all the remaining evidence of record, the Board finds that the remaining evidence is more probative and the April 2006 VA examination was not an accurate reflection of the severity of the Veteran's scar.  As the remaining medical evidence shows that the Veteran's scar was considered not painful or unstable, a separate compensable rating for the low back scar is not warranted.  See 38 C.F.R. § 4.118.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, she is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that her symptomatology has been stable since February 1, 2006.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 20 percent rating contemplates the functional limitations as well as pain caused by her low back disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the back disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Finally, the Board recognizes the recent Federal Circuit decision in Johnson v. McDonald,  2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), where the Federal Circuit held that the plain language of the 3.321 regulation provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, as the appeal in the instant case does not involve evaluation of multiple disabilities, further discussion of Johnson is not necessary.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board does observe that the record is silent with respect to any findings of frequent hospitalizations or marked interference with employment.  There is no documentation of any hospitalizations and the most recent examiner clearly found that the Veteran's disability did not impact his ability to work.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, after reviewing the overall record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 20 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


III.  Service connection for PTSD

The Veteran is also seeking service connection for PTSD due to military sexual trauma (MST).  She asserts that she suffered from sexual assaults during her period of service in the Navy. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

During the course of the appeal, the regulations for PTSD were amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that she served in combat or that her PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's principal claimed stressor is that she was sexually assaulted.    

Thus, as it is not shown that the Veteran engaged in combat, her unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, her alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Service treatment and service personnel records are silent with respect to any incidents of military sexual trauma.  Service treatment records showed that in December 2000, the Veteran was referred for evaluation of strange behavior while stationed on the USS Eisenhower.  A follow up record showed an assessment of rule out PTSD.  Another record dated in December 2000 record noted that the Veteran denied sexual harassment, but felt uncomfortable in previous situation.  However, she was comfortable in her new work area.  The assessment was occupational problem.  In January 2001, the Veteran had problems coping with the imperfections of the Navy.  The Veteran was dismayed that personnel did not show integrity.  A follow up note indicated that the Veteran reported confusion, conflicts and ethical dilemmas, but making adjustments in her behavior to be less rigid and make better choices.  

In September 2003, the Veteran was referred for psychological evaluation subsequent to arrest.  The Veteran reported feeling criticized, judged and micromanaged by co-workers.  She also indicated that she had intentionally enlisted fraudulently as she did not disclose her lengthy mental health or substance abuse history.  It was noted that she had a manic/hypomanic episode while stationed on the USS Eisenhower, but stabilized temporarily due to counseling.  However, she had numerous misunderstandings with co-workers on the ship while she was manic and changed jobs twice.  However, the Veteran at no point reported any sexual assaults.  The assessment was bipolar disorder, existed prior to service, occupational problems, and personality disorder.  A subsequent December 2003 Medical Evaluation Board report indicated that she was deemed psychologically unfit for further military service due to bipolar disorder, which the Veteran knew existed prior to entry into service.    

Importantly, a service evaluation report dated in July 2004 prior to her discharge indicated that she was highly effective, extremely knowledgeable and a reliable member of the team.  She had outstanding customer service and was a solid team player.  As such, there was no indication of any behavior changes or deterioration in work performance.  

VA treatment records showed that in June 2005, the Veteran underwent a Detailed Assessment of PTSD.  The test results supported a diagnosis of PTSD related to sexual abuse as an adolescent.  Follow up VA treatment records continued to show a diagnosis of PTSD indicating that she was sexually abused as an adolescent and ran away from home.  These records also clearly document that she had no combat during her service in the Navy.  

SSA records showed that the Veteran begin receiving disabilty benefits in July 2004 due to personality and affective disorders.  A July 2006 psychological evaluation done for SSA purposes showed that while the Veteran reported sexual, physical and mental abuse by her parents, husband and family friend, she was silent with respect to any sexual trauma in the military. 

Significantly, a February 2006 VA clinical record showed that she still felt emotional pain concerning her discharge from the military and continued to feel betrayed because she was medically boarded.  She cited several conflicts with immediate supervisors in which she was treated unfairly.  However, she denied being sexually assaulted, but felt an atmosphere of sexual coercion existed and that she was penalized for not "going along."  The examiner indicated that review of the Veteran's chart indicated a long history of childhood sexual abuse.  

In a subsequent March 2006 statement, the Veteran indicated that she was removed from her department because she was seeking harassment charges against her supervisor due to inappropriate behavior.  She further stated that she accepted orders to be stationed elsewhere to avoid the sexual advances of her supervisor.  She again expressed her frustration over being medically discharged.  
 
Follow up treatment records continued to show a diagnosis of PTSD, non-combat related.  Subsequently, a June 2007 record indicated that the Veteran reported childhood trauma and MST.  The examiner observed that the Veteran had been treated for child trauma in the past, but not MST.  In August 2007, the Veteran reported reliving experiences related to childhood trauma as well as MST.  A follow up September 2007 clinical record indicated that the Veteran provided a brief history of her military experiences include an injury to her back and MSTs, but no further details were provided.

Interestingly, despite no assertions of combat service on the part of the Veteran, any findings of such service in her service records or even the fact that the Veteran served in a combat zone, the claims file also includes a February 2010 opinion from a VA medical doctor indicating that the Veteran had PTSD stemming from her deployment in Iraq.  

A January 2011 private discharge summary again showed a diagnosis of PTSD.  However, while other previous sexual traumas are mentioned in the report, it is silent with respect to any MST.  

The Veteran was afforded a VA examination in March 2011.  The claims file was reviewed.  The examiner observed that the Veteran gave a confusing history to the examiner in that she initially stated that she was assaulted in the military.  There was no documentation but she claimed she was raped.  However, she initially said she was raped in 2002, but she then stated, which the examiner found confusing, that she was not sexually assaulted, but it was an "internal assault."  She then reported that during boot camp, somebody placed something inside of her and she would then see things, such as bugs, monsters, rats, etc. while trying to sleep.  She then again reported that she was raped in 2004 by a Navy Chief after she had been arrested.  She was still chagrined about her medical discharge.    

After examining the Veteran, the examiner diagnosed bipolar disorder and indicated that it existed prior to service, as well as polysubstance abuse.  The examiner found that the Veteran did not meet the criteria for PTSD.  While she did have a childhood history of sexual trauma as well as an adult history of sexual trauma, she did not meet the criteria for PTSD.  The examiner again noted that she had an extensive history of sexual trauma, but gave a confusing history in regards to sexual trauma in the military.  Thus, the examiner was unable to ascertain whether she truly was sexually assaulted in the military.  

However, a follow up May 2011 VA treatment record indicated that the Veteran suffered from PTSD related to sexual trauma both military and nonmilitary.  However, again, no specifics were provided concerning any sexual trauma in the military.  

The Veteran was afforded another VA examination in November 2012.  The Veteran again reported experiencing sexual harassment while being in administration.  After being transferred, the Veteran had sexual contact with a superior officer.  However, no further description of any MST was provided.  After examining the Veteran, this examiner also found that the Veteran did not meet the DSM-IV criteria for PTSD.

The Board observes that private and VA treatment records also show diagnoses of other psychiatric disorders including schizoaffective disorder, personality disorder, polysubstance abuse, depression, depressive disorder and bipolar disorder  Moreover, a December 2006 VA examination also diagnosed the Veteran with bipolar disorder, for which the Veteran is already service-connected.  As the Veteran is already service-connected for bipolar disorder and the Veteran has specifically requested service connection for PTSD, the Board has limited her current claim to the matter of PTSD only.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Initially, the Board observes that the Veteran is competent to report that she experienced her alleged stressors in service, and that she has experienced psychiatric symptoms since such time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of her alleged stressors to be not credible.  In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) - the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this regard, the Board finds that the credibility of the Veteran's allegations pertaining to her in-service stressors is outweighed by the evidence to the contrary, which includes competent and probative medical opinion evidence and her own documented falsehoods.  Although the Veteran's claims file does contain some of the forms of alternative evidence that can be used to support a contention of MST, 38 C.F.R. § 3.304(f)(5), none of that evidence actually supports her contentions.  Rather, the July 2004 service evaluation indicates that the Veteran was able to perform her duties without any problems with job performance.  In other words, there was no deterioration in work performance to support her claims.  Moreover, while the Veteran was treated for psychiatric symptoms and behavioral issues, service treatment records in December 2000 showed that the Veteran expressly denied any sexual harassment.  Moreover, the Veteran underwent an extensive psychiatric evaluation in September 2003 where she was very forthcoming concerning her issues with co-workers as well as prior abuse.  She even admitted to entering service fraudulently by failing to admit past psychiatric treatment and substance abuse.  However, she is silent with respect to any reports of MST.  Given her forthrightness with respect to these other matters, it would be reasonable to assume that she would have reported such traumas during this evaluation.  Moreover, the medical professional who evaluated the Veteran at the time clearly attributed her psychiatric issues to pre-existing bipolar disorder.  

Importantly, post service treatment records clearly show that the Veteran has been inconsistent in her reports of MST.  In this regard, when she was first seen in June 2005, the Veteran only reported sexual abuse as an adolescent.  In subsequent treatment records, she was also silent with respect to any incidents of MST.  Importantly, a February 2006 record clearly showed that the Veteran denied being sexually assaulted in service.  While the Veteran reported harassment in a March 2006 statement, she did not report any incidents of MST until approximately June 2007, three years after her discharge from service.  The examiner observed at that point that the Veteran had not been treated for MST prior to this time.  Moreover, the March 2011 VA examiner also indicated that the Veteran gave a confusing history concerning any alleged MST.  At the subsequent November 2012 VA examination, the Veteran reported "sexual contact" but gave no further description of any alleged MST.  These inconsistencies weigh against the Veteran's credibility.  

Moreover, probative medical evidence also indicates that her PTSD symptoms are less likely than not attributable to any in-service experiences.  In this regard, two VA examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD.  One VA examiner indicated that they were unable to ascertain whether any MST ever occurred.  Moreover, the Veteran was silent with respect to any MST in the subsequent VA examination, but rather reported "sexual contact."  Although the Board notes that VA treatment records show a diagnosis of PTSD related to MST, the record does not reflect that treatment clinicians were aware of the Veteran's complete in-service and post-service medical history.  Nieves-Rodriguez, supra, at 300 (a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion). 

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, supra.  Initially, the Board will assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Here, only the VA examiners reviewed the claims file, but review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran.  Id. at 303 -04.  However, here, it does not appear as though the VA treating practitioners had a factually accurate medical history of the Veteran as the Veteran had previously denied any MST and the service personnel and treatment records also failed to support any such incidents.  Second, the Board will consider whether or not the medical expert provided a fully articulated opinion.  Id.  Finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, supra; Stefl, supra. 

Here, VA treating practitioners did not have access to a factually accurate history and they also did not provide a fully articulated opinion.  In this regard, VA treatment records only offer vague references to MST and do not provide any further details.  In contrast, the VA examiners discussed the Veteran's account of the MST; the examiners also provided an analysis of her past and current symptoms in regard to etiology.  However, the treating therapists simply attributed PTSD to the alleged MST without further explanation or analysis.  See Nieves-Rodriguez, supra; Stefl, supra.  For these reasons, the Board finds the opinions of the VA examiners more probative than the VA clinical records.  Evans, 12 Vet. App. at 30; Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999). 

The Board has considered the Veteran's lay statements that her PTSD is related to her military service, but finds that, as a lay person, she is not competent to render an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert, supra. 

The Board also notes that the Veteran has repeatedly reported, and multiple health care practitioners have observed, that she may have PTSD as the result of childhood experiences.  Although such evidence may be viewed as raising an aggravation (of pre-existing condition/injury) theory of entitlement to service connection, the Board has determined that there is no competent and credible evidence of an in-service stressor (i.e. an aggravating occurrence).  

Based on the above analysis, the Board finds that service connection is not warranted for PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


IV. New and Material Evidence for Personality Disorder 

The Veteran is seeking to reopen her claim for service connection for a personality disorder.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Board denied the Veteran's claim for a personality disorder in a March 2010 Board decision.  The Board determined that there was no entitlement under the law to service-connect the Veteran's personality disorder.  The Board observed that by regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130; American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th ed.).  Thus, the Board denied the claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  

As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's March 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the March 2010 Board decision rating decision, additional VA treatment records, private treatment records, VA psychiatric examinations, and SSA records have been associated with the claims file.  However, this evidence merely confirms that the Veteran has been diagnosed with a personality disorder.  As such, the additional evidence is cumulative and/or redundant of the evidence already of record prior to the March 2010 Board decision.  Again, personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127.)  The Board therefore concludes that new and material evidence regarding the claim of service connection for a personality disorder has not been received.  As new and material evidence has not been received, the previously denied claim of service connection for personality disorder is not reopened.  38 U.S.C.A.  § 5108. 

V.  Earlier Effective date for a 70 Percent Disability Rating for Bipolar Disorder

The Veteran is also seeking an effective date prior to March 24, 2011 for the grant of a 70 percent disability rating for her service-connected bipolar disorder.  The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

For purposes of the analysis below, the Board observes that under the General Rating Formula for Mental Disorder as set forth under 38 C.F.R. § 4.130, a 70 percent rating is assigned for a mental disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

Initially, the Board notes that in the March 2010 decision, the Board denied an initial rating in excess of 10 percent for bipolar disorder.  As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's March 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7104; 38 C.F.R. § 20.1100.  

Given the finality of the March 2010 Board decision, the Board turns to whether the Veteran filed a claim for an increase prior to March 24, 2011.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, subsequent to the March 2010 Board decision, on November 8, 2010, VA received a statement from the Veteran that can reasonably be construed as demonstrating an intent to apply for an increased rating for bipolar disorder.  Subsequently, private hospital records showed that the Veteran was hospitalized the following month for her psychiatric disorder.  She had been transferred from VA for acute stabilization following an assault.  Her GAF score at the time of admission was 25, but had increased to 50 at discharge.  Subsequently, the Veteran was afforded a VA psychiatric examination on March 24, 2011, the date the RO awarded a 70 percent disability rating.  Given the November 8, 2010 claim and the subsequent medical evidence showing an increase in severity, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that an effective date of November 8, 2010 is warranted for the award of a 70 percent disability rating for the Veteran's bipolar disorder.   

However, an effective date prior to November 8, 2010 is not warranted.  The Board observes that pursuant to 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

The Board has considered the applicability of 38 C.F.R. § 3.157(b); however, VA treatment records prior to November 8, 2010 do not show any increase in severity.  In this regard, the records showed that the Veteran was alert and oriented.  Speech was normal and there were no suicidal/homicidal ideations.  There were no signs of hallucinations and the Veteran reported that her mood was stable.  A GAF of 55 was assigned.  As such, there was no indication that the Veteran's bipolar disorder had increased in severity from the prior Board decision to constitute an informal claim.  Moreover, no other report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were received in the time period between the issuance of the March 2010 Board decision and the receipt of the November 2010 claim.

Therefore, the Board finds that the Veteran's claim for an increased rating for her bipolar disorder was first received by VA on November 8, 2010, after the previous Board denial in March 2010.  The general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, November 8, 2010, or the date entitlement is shown, whichever is later.  Therefore, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in her service-connected bipolar disorder from the period of March 2010 to November 2010 to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  However, again, in the instant case, as discussed above, the VA treatment records during this period fail to demonstrate a factually ascertainable increase in the severity of such disability prior to November 8, 2010.  

In conclusion, based on the analysis above, an effective date of November 8, 2010, but not earlier, for a 70 percent disability rating for service-connected bipolar disorder, is warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

VI.  Entitlement to a TDIU prior to March 24, 2011

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the award of an effective date of November 8, 2010 for the award of a 70 percent rating for the service-connected bipolar disorder, the record shows that, as of November 8, 2010, the Veteran's service-connected disabilities were bipolar disorder, evaluated as 70 percent disabling; L5/S1 disc herniation with spinal stenosis, evaluated as 20 percent disabling; and mild incomplete paralysis of the left sciatic nerve, evaluated as 10 percent disabling.  Her total combined rating would be 80 percent as of November 8, 2010.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  Accordingly, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The record clearly shows that the Veteran has not been employed since approximately 2004 when she retired was released from active duty service.  Further, Social Security Administration (SSA) records shows that the Veteran has been considered disabled and unable to work due to her psychiatric disorder since July 2004.  Significantly, the August 2006 opinion from VA doctor, L.M, M.D, provided that the Veteran's low back disability prevented her being able to maintain any form of gainful employment.  Moreover, a February 2010 opinion from a VA medical doctor also indicated that the Veteran would be unable to return to work due to her psychiatric symptoms.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to her service-connected disabilities and that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).  As the Veteran met the scheduler criteria as of November 8, 2010, the current effective date for the award of a TDIU should be November 8, 2010.  

The matter of whether TDIU is warranted prior to this date is addressed in the Remand section below as further development is necessary, specifically referral to the Director of VA's Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  



ORDER

From February 1, 2006, a disability rating in excess of 20 percent for L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis), is denied.

Service connection for PTSD is denied.

As new and material evidence has not been received, the claim of service connection for a personality disorder is not reopened.  

An effective date of November 8, 2010, but not earlier, for the award of a 70 percent disability rating for bipolar disorder, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is granted, effective November 8, 2010, subject to the law and regulations governing the payment of monetary benefits.  
 

REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the matter of entitlement to a TDIU prior to November 8, 2010, the record shows that the Veteran has been unemployed throughout the course of the appeal and has been receiving SSA disability benefits since July 2004.  As noted above, August 2006 and February 2010 VA opinions also indicate that she is unemployable due to her service-connected psychiatric and low back disabilities.  She has contended this her service-connected disabilities have rendered her unemployable throughout the course of the appeal.  The current effective date assigned of November 8, 2010 is the date that the Veteran met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16 (2013).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's service connected disabilities have affected her employability during the appeal period prior to November 8, 2010.  Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

Lastly, it does not appear that the Veteran has received VCAA notice providing the information and evidence necessary to substantiate a claim for a TDIU.  Thus, the AOJ should provide a VCAA letter informing the Veteran of the information and evidence necessary to substantiate the issue of entitlement to a TDIU to ensure full compliance with VCAA notice requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate his claim for a TDIU.  Further, the VCAA notice should also include an explanation as to the information or evidence needed to establish an effective date, as outlined in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

2.  The AOJ should submit the Veteran's claim for a TDIU prior to November 8, 2010 to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the remaining issue on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


